EXHIBIT 10.25

 

DOMESTIC PLEDGE AGREEMENT dated as of February 17, 2004, among PLIANT
CORPORATION, a Utah corporation (the “Parent Borrower”), each Subsidiary of the
Parent Borrower listed on Schedule I hereto (each such Subsidiary individually a
“Subsidiary Pledgor” and collectively, the “Subsidiary Pledgors”; the Parent
Borrower and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (“DBTCA”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

 

Reference is made to (a) the Credit Agreement dated as of February 17, 2004, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the subsidiaries of the Parent Borrower
party thereto as domestic subsidiary borrowers (the “Domestic Subsidiary
Borrowers”), Uniplast Industries Co., a Nova Scotia company (the “Canadian
Subsidiary Borrower” and, together with the Parent Borrower and the Domestic
Subsidiary Borrowers, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), Credit Suisse First Boston, acting through its Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, the Collateral Agent, General Electric Capital
Corporation as co-collateral agent (the “Co-Collateral Agent”), and JPMorgan
Chase Bank, as syndication agent (together with the Administrative Agent, the
Collateral Agent and the Co-Collateral Agent, the “Agents”), and (b) the
Guarantee Agreement dated as of February 17, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among the
Parent Borrower, the Subsidiary Pledgors and the Administrative Agent. 
Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement.

 

The Collateral Agent and the trustees for the holders of the Senior Secured
Discount Notes and the Existing Senior Secured Notes have entered into an
Amended and Restated Intercreditor Agreement dated February 17, 2004 (the
“Intercreditor Agreement”), which confirms the relative priority of the security
interests of the Secured Parties, the holders of the Senior Secured Discount
Notes and the holders of the Existing Senior Secured Notes in the Collateral.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Parent Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.  The Guarantors have agreed to guarantee, among other things,
all the obligations of the Borrowers under the Credit Agreement.  The Parent
Borrower has agreed to guarantee, among other things, all the obligations of the
Domestic Subsidiary Borrowers and the Canadian Subsidiary Borrower under the
Credit Agreement.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit are conditioned upon, among other
things, the execution and delivery by the Pledgors of a Pledge Agreement in the
form hereof to secure (a) the due and punctual

 

--------------------------------------------------------------------------------


 

payment by the Borrowers of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
the Credit Agreement and the other Loan Documents, (c) the due and punctual
payment and performance of all obligations of the Borrowers, monetary or
otherwise, under each Swap Agreement that (i) is effective on the Effective Date
with a counterparty that is a Lender (or an affiliate of a Lender) as of the
Effective Date or (ii) is entered into after the Effective Date with any
counterparty that is a Lender (or an Affiliate thereof) at the time such Swap
Agreement is entered into and (d) the due and punctual payment and performance
of all monetary obligations of each Loan Party in respect of overdrafts and
related liabilities owed to any of the Lenders (or any Affiliates thereof) or
Wachovia Bank N.A. (or any Affiliates thereof) arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfers of funds (all the monetary and other obligations referred to in the
preceding clauses (a) through (d) being referred to collectively as the
“Obligations”).

 

Accordingly, each of the Pledgors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agrees as follows:

 

SECTION 1.                    Pledge.  As security for the payment and
performance, as the case may be, in full of the Obligations, each Pledgor hereby
transfers, grants, bargains, sells, conveys, hypothecates, pledges, sets over
and delivers, unto the Collateral Agent, its successors and assigns, and hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest in all of the Pledgor’s
right, title and interest in, to and under (a) the shares of capital stock and
other Equity Interests owned by it and listed on Schedule II hereto and any
Equity Interests obtained in the future by the Pledgor and the certificates
representing all such shares (the “Pledged Stock”); (b)(i) the debt securities
listed opposite the name of the Pledgor on Schedule II hereto, (ii) any debt
securities in the future issued to the Pledgor and (iii) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt
Securities”); (c) subject to Section 5, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed, in respect of, in exchange for or upon the
conversion of the securities referred to in clauses (a) and (b) above;
(d) subject to Section 5, all rights and privileges of the Pledgor with respect
to the securities and other property referred to in clauses (a), (b), (c) and
(d) above, including any interest of such Pledgor in the entries on the books of
the issuer of the Pledged Stock or any financial intermediary pertaining to the
Pledged Shares; and (e) all proceeds of any of the foregoing (the items referred
to in clauses (a) through

 

2

--------------------------------------------------------------------------------


 


(E) ABOVE BEING COLLECTIVELY REFERRED TO AS THE “COLLATERAL”).  NOTWITHSTANDING
ANY OF THE FOREGOING, THE PLEDGED STOCK SHALL NOT INCLUDE (I) MORE THAN 65% OF
THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF ANY FOREIGN SUBSIDIARY THAT
IS NOT A SUBSIDIARY LOAN PARTY OR (II) TO THE EXTENT THAT APPLICABLE LAW
REQUIRES THAT A SUBSIDIARY OF THE PLEDGOR ISSUE DIRECTORS’ QUALIFYING SHARES,
SUCH QUALIFYING SHARES.


 

Upon delivery to the Collateral Agent, (a) any stock certificates, notes or
other securities now or hereafter included in the Collateral (the “Pledged
Securities”) shall be accompanied by stock powers duly executed in blank or
other instruments of transfer satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably request
and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Collateral Agent may
reasonably request.  Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities then being pledged hereunder, which
schedule shall be attached hereto as Schedule II and made a part hereof. Each
schedule so delivered shall supplement any prior schedules so delivered.

 

TO HAVE AND TO HOLD the Collateral, in accordance with, and to the extent
consistent with, the Intercreditor Agreement, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.                    Delivery of the Collateral.  (a)  Each Pledgor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all Pledged Securities, and any and all certificates or other instruments or
documents representing the Collateral.


 


(B)                                 EACH PLEDGOR WILL CAUSE ANY INDEBTEDNESS FOR
BORROWED MONEY OWED TO THE PLEDGOR BY THE BORROWER OR ANY SUBSIDIARY TO BE
EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE THAT IS PLEDGED AND DELIVERED TO
THE COLLATERAL AGENT PURSUANT TO THE TERMS THEREOF.


 

SECTION 3.                    Representations, Warranties and Covenants.  Each
Pledgor hereby represents, warrants and covenants, as to itself and the
Collateral pledged by it hereunder, to and with the Collateral Agent that:


 


(A)                                  THE PLEDGED STOCK REPRESENTS THAT
PERCENTAGE AS SET FORTH ON SCHEDULE II OF THE ISSUED AND OUTSTANDING SHARES OF
EACH CLASS OF THE CAPITAL STOCK OF THE ISSUER WITH RESPECT THERETO;


 


(B)                                 EXCEPT FOR THE SECURITY INTEREST GRANTED
HEREUNDER AND EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT, THE PLEDGOR (I) IS
AND WILL AT ALL TIMES CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF
RECORD, OF THE PLEDGED SECURITIES INDICATED ON SCHEDULE II, (II) HOLDS THE SAME
FREE AND CLEAR OF ALL LIENS, (III) WILL MAKE NO ASSIGNMENT, PLEDGE,
HYPOTHECATION OR TRANSFER OF, OR CREATE OR PERMIT TO EXIST ANY SECURITY INTEREST
IN OR OTHER LIEN ON, THE COLLATERAL, OTHER THAN PURSUANT HERETO AND (IV) SUBJECT
TO SECTION 5, WILL CAUSE ANY AND ALL COLLATERAL, WHETHER FOR VALUE PAID BY THE
PLEDGOR OR OTHERWISE, TO BE FORTHWITH DEPOSITED WITH THE COLLATERAL AGENT AND
PLEDGED OR ASSIGNED HEREUNDER;

 

3

--------------------------------------------------------------------------------


 


(C)                                  THE PLEDGOR (I) HAS THE POWER AND AUTHORITY
TO PLEDGE THE COLLATERAL IN THE MANNER HEREBY DONE OR CONTEMPLATED AND (II) WILL
DEFEND ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL LIENS (OTHER
THAN THE LIEN CREATED BY THIS AGREEMENT), HOWEVER ARISING, OF ALL PERSONS
WHOMSOEVER;


 


(D)                                 NO CONSENT WHICH HAS NOT BEEN OBTAINED OF
ANY OTHER PERSON (INCLUDING STOCKHOLDERS OR CREDITORS OF ANY PLEDGOR) AND NO
CONSENT OR APPROVAL WHICH HAS NOT BEEN OBTAINED OF ANY GOVERNMENTAL AUTHORITY OR
ANY SECURITIES EXCHANGE IS NECESSARY TO THE VALIDITY OF THE PLEDGE EFFECTED
HEREBY;


 


(E)                                  BY VIRTUE OF THE EXECUTION AND DELIVERY BY
THE PLEDGORS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, WHEN THE PLEDGED
SECURITIES, CERTIFICATES OR OTHER DOCUMENTS REPRESENTING OR EVIDENCING THE
COLLATERAL ARE DELIVERED TO THE COLLATERAL AGENT IN ACCORDANCE WITH THIS
AGREEMENT, THE COLLATERAL AGENT WILL OBTAIN A VALID AND PERFECTED FIRST LIEN
UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES AS SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS;


 


(F)                                    THE PLEDGE EFFECTED HEREBY IS EFFECTIVE
TO VEST IN THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, THE RIGHTS OF
THE COLLATERAL AGENT IN THE COLLATERAL AS SET FORTH HEREIN;


 


(G)                                 ALL OF THE PLEDGED STOCK HAS BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND NONASSESSABLE;


 


(H)                                 ALL INFORMATION SET FORTH HEREIN RELATING TO
THE PLEDGED STOCK IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE
DATE HEREOF; AND


 


(I)                                     THE PLEDGE OF THE PLEDGED STOCK PURSUANT
TO THIS AGREEMENT DOES NOT VIOLATE REGULATION U OR X OF THE FEDERAL RESERVE
BOARD OR ANY SUCCESSOR THERETO AS OF THE DATE HEREOF.


 

SECTION 4.                    Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Collateral Agent. 
Each Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor.  The Collateral Agent shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and the Intercreditor Agreement.


 

The applicable Pledgor shall, within 30 days after the Effective Date, for each
interest in any limited liability company or limited partnership controlled by
such Pledgor and pledged hereunder that is represented by a certificate, in the
organizational documents of such limited liability company or limited
partnership, cause the issuer of such interests to elect to treat such interests
as a “security” within the meaning of Article 8 of the Uniform Commercial Code
of its jurisdiction of organization or formation, as applicable, by including in
its organizational

 

4

--------------------------------------------------------------------------------


 

documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the Uniform Commercial Code:

 

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable].  Each certificate evidencing partnership/membership interests in
the Partnership/Company shall bear the following legend:  “This certificate
evidences an interest in [name of Partnership/LLC] and shall be a security for
purposes of Article 8 of the Uniform Commercial Code.”  No change to this
provision shall be effective until all outstanding certificates have been
surrendered for cancelation and any new certificates thereafter issued shall not
bear the foregoing legend.

 

For each interest in any limited liability company or limited partnership
controlled by any Pledgor and pledged hereunder that is not represented by a
certificate, the applicable Pledgor agrees that it shall not, (a) at any time,
elect to treat any such interest as a “security” within the meaning of Article 8
of the Uniform Commercial Code of its jurisdiction of organization or formation,
as applicable, or (b) issue any certificate representing such interest, unless
(i) in the case of clause (a), such Pledgor provides prior written notification
to the Collateral Agent of such election and (ii) in the case of clause (b),
such Pledgor immediately complies with the requirements of the second paragraph
of this Section 4 with respect to such interest and immediately pledges any such
certificate to the Collateral Agent pursuant to the terms hereof.

 

If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by any Pledgor (other than Securities or
other investment property held in the Notes Collateral Account (as defined in
the Intercreditor Agreement)) are held by such Pledgor or its nominee through a
securities intermediary or commodity intermediary, such Pledgor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Pledgor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property (each as defined in the NY UCC) held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such investment property, with the Pledgor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such investment property.  The
Collateral Agent agrees with each of the Pledgor that the Collateral Agent shall
not give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights would occur.  The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.                    Voting Rights; Dividends and Interest, etc.  (a) 
In accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, unless and until an Event of Default shall have
occurred and be continuing:


 


(I)                                     EACH PLEDGOR SHALL BE ENTITLED TO
EXERCISE ANY AND ALL VOTING AND/OR OTHER CONSENSUAL RIGHTS AND POWERS INURING TO
AN OWNER OF PLEDGED SECURITIES OR ANY PART THEREOF FOR ANY PURPOSE CONSISTENT
WITH THE TERMS OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT SUCH PLEDGOR WILL NOT BE ENTITLED TO EXERCISE
ANY SUCH RIGHT IF THE RESULT THEREOF COULD MATERIALLY AND ADVERSELY AFFECT THE
RIGHTS INURING TO A HOLDER OF THE PLEDGED SECURITIES OR THE RIGHTS AND REMEDIES
OF ANY OF THE SECURED PARTIES UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE ABILITY OF THE SECURED PARTIES TO EXERCISE THE
SAME.


 


(II)                                  THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO EACH PLEDGOR, OR CAUSE TO BE EXECUTED AND DELIVERED TO EACH PLEDGOR,
ALL SUCH PROXIES, POWERS OF ATTORNEY AND OTHER INSTRUMENTS AS SUCH PLEDGOR MAY
REASONABLY REQUEST FOR THE PURPOSE OF ENABLING SUCH PLEDGOR TO EXERCISE THE
VOTING AND/OR CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT
TO SUBPARAGRAPH (I) ABOVE AND TO RECEIVE THE CASH DIVIDENDS IT IS ENTITLED TO
RECEIVE PURSUANT TO SUBPARAGRAPH (III) BELOW.


 


(III)                               EACH PLEDGOR SHALL BE ENTITLED TO RECEIVE
AND RETAIN ANY AND ALL CASH DIVIDENDS, INTEREST AND PRINCIPAL PAID ON THE
PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH CASH
DIVIDENDS, INTEREST AND PRINCIPAL ARE PERMITTED BY, AND OTHERWISE PAID IN
ACCORDANCE WITH, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS AND APPLICABLE LAWS.  ALL NONCASH DIVIDENDS, INTEREST AND
PRINCIPAL, AND ALL DIVIDENDS, INTEREST AND PRINCIPAL PAID OR PAYABLE IN CASH OR
OTHERWISE IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION,
RETURN OF CAPITAL, CAPITAL SURPLUS OR PAID-IN SURPLUS, AND ALL OTHER
DISTRIBUTIONS (OTHER THAN DISTRIBUTIONS REFERRED TO IN THE PRECEDING SENTENCE)
MADE ON OR IN RESPECT OF THE PLEDGED SECURITIES, WHETHER PAID OR PAYABLE IN CASH
OR OTHERWISE, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING CAPITAL STOCK OF THE ISSUER OF ANY PLEDGED
SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED SECURITIES OR ANY PART THEREOF,
OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE COLLATERAL, AND, IF RECEIVED BY ANY
PLEDGOR, SHALL NOT BE COMMINGLED BY SUCH PLEDGOR WITH ANY OF ITS OTHER FUNDS OR
PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE COLLATERAL AGENT AND SHALL BE FORTHWITH DELIVERED TO THE
COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT).


 


(B)                                 IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO
DIVIDENDS, INTEREST OR PRINCIPAL THAT SUCH PLEDGOR IS AUTHORIZED TO RECEIVE
PURSUANT TO PARAGRAPH (A)(III) ABOVE SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST OR
PRINCIPAL.  ALL DIVIDENDS, INTEREST OR PRINCIPAL RECEIVED BY THE  PLEDGOR
CONTRARY TO THE PROVISIONS OF THIS SECTION 5 SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR
FUNDS OF

 

6

--------------------------------------------------------------------------------


 


SUCH PLEDGOR AND SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT UPON
DEMAND IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT). ANY AND
ALL MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE COLLATERAL AGENT
PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH (B) SHALL, SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, BE RETAINED BY THE COLLATERAL AGENT,
IN AN ACCOUNT TO BE ESTABLISHED BY THE COLLATERAL AGENT UPON RECEIPT OF SUCH
MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 7.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, THE
COLLATERAL AGENT SHALL, WITHIN FIVE BUSINESS DAYS AFTER ALL SUCH EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED, REPAY TO EACH PLEDGOR ALL CASH DIVIDENDS,
INTEREST OR PRINCIPAL (WITHOUT INTEREST), THAT SUCH PLEDGOR WOULD OTHERWISE BE
PERMITTED TO RETAIN PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) ABOVE AND WHICH
REMAIN IN SUCH ACCOUNT.


 


(C)                                  IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF, THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO
EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE
PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION 5, AND THE OBLIGATIONS OF THE
COLLATERAL AGENT UNDER PARAGRAPH (A)(II) OF THIS SECTION 5, SHALL CEASE, AND ALL
SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL
HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE SUCH VOTING AND
CONSENSUAL RIGHTS AND POWERS, PROVIDED THAT, AND TO THE EXTENT CONSISTENT WITH
THE INTERCREDITOR AGREEMENT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE PLEDGORS TO EXERCISE SUCH
RIGHTS.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, SUCH PLEDGOR
WILL HAVE THE RIGHT TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS THAT
IT WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO THE TERMS OF
PARAGRAPH (A)(I) ABOVE.


 

SECTION 6.                    Remedies upon Default.  In accordance with, and to
the extent consistent with, the terms of the Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, subject to
applicable regulatory and legal requirements, the Collateral Agent may sell the
Collateral, or any part thereof, at public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate.  The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.


 

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is

 

7

--------------------------------------------------------------------------------


 

to be made and the day on which the Collateral, or portion thereof, will first
be offered for sale at such board or exchange.  Any such public sale shall be
held at such time or times within ordinary business hours and at such place or
places as the Collateral Agent may fix and state in the notice of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Collateral Agent may (in its
sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor.  For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may, in accordance with, and to the
extent consistent with, the terms of the Intercreditor Agreement, proceed by a
suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this Section 6
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions.

 

SECTION 7.                    Application of Proceeds of Sale.  In accordance
with, and to the extent consistent with, the terms of the Intercreditor
Agreement, the proceeds of any sale of Collateral pursuant to Section 6, as well
as any Collateral consisting of cash, shall be applied by the Collateral Agent
as follows:


 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
or the Administrative Agent in connection with such sale or otherwise in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral

 

8

--------------------------------------------------------------------------------


 

Agent hereunder or under any other Loan Document on behalf of any Pledgor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

In accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, the Collateral Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement.  Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

SECTION 8.                    Reimbursement of Collateral Agent.  (a)  In
accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, the Pledgors agree to pay upon demand to the Collateral
Agent the amount of any and all reasonable expenses, including the reasonable
fees, other charges and disbursements of its counsel and of any experts or
agents, that the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
hereunder or (iv) the failure by such Pledgor to perform or observe any of the
provisions hereof.


 


(B)                                 WITHOUT LIMITATION OF ITS INDEMNIFICATION
OBLIGATIONS UNDER THE OTHER LOAN DOCUMENTS, EACH PLEDGOR AGREES TO INDEMNIFY THE
COLLATERAL AGENT AND THE INDEMNITEES (AS DEFINED IN SECTION 10.03 OF THE CREDIT
AGREEMENT) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL
FEES, OTHER CHARGES AND DISBURSEMENTS, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY OR (II) ANY
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  ANY AMOUNTS PAYABLE AS PROVIDED HEREUNDER
SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY
DOCUMENTS.  THE PROVISIONS OF THIS

 

9

--------------------------------------------------------------------------------


 


SECTION 8 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE
TERMINATION OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE OBLIGATIONS, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY.  ALL AMOUNTS DUE UNDER THIS SECTION 8 SHALL BE PAYABLE
ON WRITTEN DEMAND THEREFOR AND SHALL BEAR INTEREST AT THE RATE SPECIFIED IN
SECTION 2.12(C) OF THE CREDIT AGREEMENT.


 

SECTION 9.                    Collateral Agent Appointed Attorney-in-Fact.  Each
Pledgor hereby appoints the Collateral Agent the attorney-in-fact of such
Pledgor, upon the occurrence and during the continuance of a Default, for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, to endorse checks, drafts,
orders and other instruments for the payment of money payable to the Pledgor
representing any interest or dividend or other distribution payable in respect
of the Collateral or any part thereof or on account thereof and to give full
discharge for the same, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.


 

Notwithstanding anything in this Section 9 to the contrary, the Collateral Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 9 unless it does so in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement.

 

SECTION 10.              Waivers; Amendment.  (a)  No failure or delay of the
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Collateral Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or

 

10

--------------------------------------------------------------------------------


 


CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR
WHICH GIVEN.  NO NOTICE OR DEMAND ON ANY PLEDGOR IN ANY CASE SHALL ENTITLE SUCH
PLEDGOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT
ENTERED INTO BETWEEN THE COLLATERAL AGENT AND THE PLEDGOR OR PLEDGORS WITH
RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO
(I) ANY CONSENT REQUIRED IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT
AGREEMENT AND (II) THE LIMITATIONS IN THE INTERCREDITOR AGREEMENT.


 

SECTION 11.              Securities Act, etc.  In view of the position of the
Pledgors in relation to the Pledged Securities, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Securities or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale. 
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions.  In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Securities at a price that the Collateral Agent, in its discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached.  The provisions of this Section 11 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.


 

SECTION 12.              Registration, etc.  Each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default, if, in accordance
with, and to the extent consistent with, the terms of the Intercreditor
Agreement, for any reason the Collateral Agent desires to sell any of the
Pledged Securities at a public sale, it will, at any time and from time to time,
upon the written request of the Collateral Agent, use its best efforts to take
or to cause the issuer of such Pledged Securities to take such action and
prepare, distribute and/or file such

 

11

--------------------------------------------------------------------------------


 


DOCUMENTS, AS ARE REQUIRED OR ADVISABLE IN THE REASONABLE OPINION OF COUNSEL FOR
THE COLLATERAL AGENT TO PERMIT THE PUBLIC SALE OF SUCH PLEDGED SECURITIES.  EACH
PLEDGOR FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE COLLATERAL
AGENT, EACH OTHER SECURED PARTY, ANY UNDERWRITER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, AFFILIATES AND CONTROLLING PERSONS FROM AND AGAINST ALL LOSS,
LIABILITY, EXPENSES, COSTS OF COUNSEL (INCLUDING, WITHOUT LIMITATION, REASONABLE
FEES AND EXPENSES TO THE COLLATERAL AGENT OF LEGAL COUNSEL), AND CLAIMS
(INCLUDING THE COSTS OF INVESTIGATION) THAT THEY MAY INCUR INSOFAR AS SUCH LOSS,
LIABILITY, EXPENSE OR CLAIM ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO) OR IN ANY NOTIFICATION OR OFFERING CIRCULAR, OR ARISES OUT OF OR IS
BASED UPON ANY OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS IN ANY THEREOF NOT MISLEADING, EXCEPT
INSOFAR AS THE SAME MAY HAVE BEEN CAUSED BY ANY UNTRUE STATEMENT OR OMISSION
BASED UPON INFORMATION FURNISHED TO SUCH PLEDGOR OR THE ISSUER OF SUCH PLEDGED
SECURITIES BY THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY EXPRESSLY FOR USE
THEREIN.  EACH PLEDGOR FURTHER AGREES, UPON SUCH WRITTEN REQUEST REFERRED TO
ABOVE, TO USE ITS BEST EFFORTS TO QUALIFY, FILE OR REGISTER, OR CAUSE THE ISSUER
OF SUCH PLEDGED SECURITIES TO QUALIFY, FILE OR REGISTER, ANY OF THE PLEDGED
SECURITIES UNDER THE BLUE SKY OR OTHER SECURITIES LAWS OF SUCH STATES AS MAY BE
REQUESTED BY THE COLLATERAL AGENT AND KEEP EFFECTIVE, OR CAUSE TO BE KEPT
EFFECTIVE, ALL SUCH QUALIFICATIONS, FILINGS OR REGISTRATIONS.  THE PLEDGORS WILL
BEAR ALL COSTS AND EXPENSES OF CARRYING OUT THEIR OBLIGATIONS UNDER THIS
SECTION 12.  EACH PLEDGOR ACKNOWLEDGES THAT THERE IS NO ADEQUATE REMEDY AT LAW
FOR FAILURE BY IT TO COMPLY WITH THE PROVISIONS OF THIS SECTION 12 AND THAT SUCH
FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN DAMAGES, AND THEREFORE AGREES
THAT ITS AGREEMENTS CONTAINED IN THIS SECTION 12 MAY BE SPECIFICALLY ENFORCED.


 

SECTION 13.              Security Interest Absolute.  All rights of the
Collateral Agent hereunder, the grant of a security interest in the Collateral
and all obligations of each Pledgor hereunder, shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations).


 

SECTION 14.              Termination or Release.  (a)  This Agreement and the
security interests granted hereby shall terminate when all the Obligations
(except for contingent indemnity and expense reimbursement obligations for which
no claim has been made) have been indefeasibly paid in full and the Lenders have
no further commitment to lend under the Credit Agreement, the LC Exposure has
been reduced to zero and the Issuing Bank has no further obligation to issue
Letters of Credit under the Credit Agreement.


 


(B)                                 UPON ANY SALE OR OTHER TRANSFER BY ANY
PLEDGOR OF ANY COLLATERAL THAT IS PERMITTED UNDER THE CREDIT AGREEMENT TO ANY
PERSON THAT IS NOT A PLEDGOR, PROVIDED THAT THE

 

12

--------------------------------------------------------------------------------


 


REQUIRED LENDERS SHALL HAVE CONSENTED TO SUCH TRANSFER (TO THE EXTENT REQUIRED
BY THE CREDIT AGREEMENT) AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE
OTHERWISE, OR, UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF
THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO
SECTION 10.02(B) OF THE CREDIT AGREEMENT, THE SECURITY INTEREST IN SUCH
COLLATERAL SHALL BE AUTOMATICALLY RELEASED.


 


(C)                                  IN CONNECTION WITH ANY TERMINATION OR
RELEASE PURSUANT TO PARAGRAPH (A) OR (B), THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO ANY PLEDGOR, AT SUCH PLEDGOR’S EXPENSE, ALL DOCUMENTS THAT SUCH
PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY
EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 14 SHALL BE WITHOUT
RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT.


 

SECTION 15.              Notices.  All communications and notices hereunder
shall be in writing and given as provided in Section 10.01 of the Credit
Agreement.  All communications and notices hereunder to any Subsidiary Pledgor
shall be given to it at the address for notices set forth on Schedule I.


 

SECTION 16.              Further Assurances.  Each Pledgor agrees to do such
further acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as the Collateral Agent, in accordance
with, and to the extent consistent with, the terms of the Intercreditor
Agreement, may at any time reasonably request in connection with the
administration and enforcement of this Agreement or with respect to the
Collateral or any part thereof or in order better to assure and confirm unto the
Collateral Agent its rights and remedies hereunder.


 

SECTION 17.              Binding Effect; Several Agreement; Assignments.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of any Pledgor that
are contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.  This Agreement shall become effective as to any Pledgor
when a counterpart hereof executed on behalf of such Pledgor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Pledgor and the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of such Pledgor, the Collateral Agent
and the other Secured Parties, and their respective successors and assigns,
except that no Pledgor shall have the right to assign its rights hereunder or
any interest herein or in the Collateral (and any such attempted assignment
shall be void), except as expressly contemplated by this Agreement or the other
Loan Documents.  If all of the capital stock of a Pledgor is sold, transferred
or otherwise disposed of to a Person that is not an Affiliate of the Borrower
pursuant to a transaction permitted by Section 6.06 of the Credit Agreement,
such Pledgor shall be released from its obligations under this Agreement without
further action.  This Agreement shall be construed as a separate agreement with
respect to each Pledgor and may be amended, modified, supplemented, waived or
released with respect to any Pledgor without the approval of any other Pledgor
and without affecting the obligations of any other Pledgor hereunder.


 

SECTION 18.              Survival of Agreement; Severability.  (a)  All
covenants, agreements, representations and warranties made by each Pledgor
herein and in the certificates or

 

13

--------------------------------------------------------------------------------


 


OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED
UPON BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND SHALL SURVIVE THE
MAKING BY THE LENDERS OF THE LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT BY
THE ISSUING BANK, REGARDLESS OF ANY INVESTIGATION MADE BY THE SECURED PARTIES OR
ON THEIR BEHALF, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY OTHER FEE OR AMOUNT
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND
UNPAID OR THE LC EXPOSURE DOES NOT EQUAL ZERO AND AS LONG AS THE COMMITMENTS
HAVE NOT BEEN TERMINATED.


 


(B)                                 IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR
PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE
VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).  THE PARTIES SHALL
ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 

SECTION 19.         Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

SECTION 20.              Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract, and shall become
effective as provided in Section 17.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.


 

SECTION 21.              Rules of Interpretation.  The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.  Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.


 

SECTION 22.              Jurisdiction; Consent to Service of Process.  (a)  Each
Pledgor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Pledgor or
its properties in the courts of any jurisdiction.

 

14

--------------------------------------------------------------------------------


 


(B)                                 EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

SECTION 23.              Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 

SECTION 24.              Additional Pledgors.  Pursuant to Section 5.12 of the
Credit Agreement, each Subsidiary Loan Party (other than a Foreign Subsidiary)
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter in this Agreement as a Subsidiary Pledgor
upon becoming a Subsidiary Loan Party.  Upon execution and delivery by the
Collateral Agent and a Subsidiary of an instrument in the form of Annex 1, such
Subsidiary shall become a Subsidiary Pledgor hereunder with the same force and
effect as if originally named as a Subsidiary Pledgor herein.  The execution and
delivery of such instrument shall not require the consent of any Pledgor
hereunder.


 

The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Pledgor as a party
to this Agreement.

 

SECTION 25.             Subject to Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.


 

SECTION 26.             Nova Scotia Unlimited Liability Companies. 
Notwithstanding anything else contained in this Agreement or any other document
or agreement among all or some of the parties hereto, Uniplast Holdings Inc. is
the sole registered and beneficial owner of all Collateral which is comprised of
shares of the Canadian Subsidiary Borrower or any other

 

15

--------------------------------------------------------------------------------


 


PERSON WHOSE SECURITIES ARE THE SUBJECT HEREOF AND WHICH IS AN UNLIMITED
LIABILITY COMPANY (A “ULC”) AND WILL REMAIN SO UNTIL SUCH TIME AS SUCH SHARES
ARE EFFECTIVELY TRANSFERRED INTO THE NAME OF THE COLLATERAL AGENT, ANY OTHER
SECURED PARTY OR ANY OTHER PERSON ON THE BOOKS AND RECORDS OF SUCH ULC. 
ACCORDINGLY UNIPLAST HOLDINGS INC. SHALL BE ENTITLED TO RECEIVE AND RETAIN FOR
ITS OWN ACCOUNT ANY DIVIDEND ON OR OTHER DISTRIBUTION, IF ANY, IN RESPECT OF
SUCH COLLATERAL (EXCEPT INSOFAR AS UNIPLAST HOLDINGS INC. HAS GRANTED A SECURITY
INTEREST THEREIN) AND SHALL HAVE THE RIGHT TO VOTE SUCH COLLATERAL AND TO
CONTROL THE DIRECTION, MANAGEMENT AND POLICIES OF THE CANADIAN SUBSIDIARY
BORROWER TO THE SAME EXTENT AS UNIPLAST HOLDINGS INC. WOULD IF SUCH COLLATERAL
WERE NOT PLEDGED TO THE COLLATERAL AGENT (FOR ITS OWN BENEFIT AND FOR THE
BENEFIT OF THE SECURED PARTIES) PURSUANT HERETO.  NOTHING IN THIS AGREEMENT OR
ANY OTHER DOCUMENT OR AGREEMENT AMONG ALL OR SOME OF THE PARTIES HERETO IS
INTENDED TO, AND NOTHING IN THIS AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT
AMONG ALL OR SOME OF THE PARTIES HERETO SHALL, CONSTITUTE THE COLLATERAL AGENT,
ANY SECURED PARTY OR ANY PERSON OTHER THAN UNIPLAST HOLDINGS INC. A MEMBER OF A
ULC FOR THE PURPOSES OF THE COMPANIES ACT (NOVA SCOTIA) UNTIL SUCH TIME AS
NOTICE IS GIVEN TO UNIPLAST HOLDINGS INC. AND FURTHER STEPS ARE TAKEN THEREUNDER
SO AS TO REGISTER THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY OTHER PERSON AS
HOLDER OF SHARES OF THE ULC.  TO THE EXTENT ANY PROVISION HEREOF WOULD HAVE THE
EFFECT OF CONSTITUTING THE COLLATERAL AGENT OR ANY SECURED PARTY AS A MEMBER OF
ANY ULC PRIOR TO SUCH TIME, SUCH PROVISION SHALL BE SEVERED HEREFROM AND
INEFFECTIVE WITH RESPECT TO COLLATERAL WHICH ARE SHARES OF A ULC WITHOUT
OTHERWISE INVALIDATING OR RENDERING UNENFORCEABLE THIS AGREEMENT OR INVALIDATING
OR RENDERING UNENFORCEABLE SUCH PROVISION INSOFAR AS IT RELATES TO COLLATERAL
WHICH ARE NOT SHARES OF A ULC.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

PLIANT CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name: Brian E. Johnson

 

 

Title:  Executive Vice-President

 

 

 

 

 

 

 

THE SUBSIDIARY PLEDGORS LISTED ON
SCHEDULE I HERETO

 

 

 

 

By

 

 

 

 

 

 

Name:  Brian E. Johnson

 

 

Title:Executive Vice-President

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

17

--------------------------------------------------------------------------------


 

Schedule I to the
Domestic Pledge Agreement

 

 

SUBSIDIARY PLEDGORS

 

 

Name

 

Address

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to the
Domestic Pledge Agreement

 

 

CAPITAL STOCK

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Pledge Agreement

 

 

SUPPLEMENT NO.    dated as of     , to the DOMESTIC PLEDGE AGREEMENT dated as of
February 17, 2004, among PLIANT CORPORATION, a Utah corporation (the “Parent
Borrower”), and each subsidiary of the Borrower listed on Schedule I hereto
(each such subsidiary individually a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”; the Borrower and the Subsidiary Pledgors are referred to
collectively herein as the “Pledgors”) and DEUTSCHE BANK TRUST COMPANY AMERICAS,
a New York banking corporation (“DBTCA”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below)

 

A.           Reference is made to (a) the Credit Agreement dated as of
February 17, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the subsidiaries of
the Parent Borrower party thereto as domestic subsidiary borrowers, Uniplast
Industries Co., a Nova Scotia company, the lenders from time to time party
thereto (the “Lenders”), Credit Suisse First Boston, acting through its Cayman
Islands Branch, as administrative agent for the Lenders, the Collateral Agent,
General Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase
Bank, as syndication agent, and (b) the Guarantee Agreement dated as of
February 17, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), among the Borrower, the Subsidiary Pledgors
and the Collateral Agent.

 

B.             Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

C.             The Pledgors have entered into the Domestic Pledge Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit.  Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary
Loan Party (other than a Foreign Subsidiary) that was not in existence or not a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into the Domestic Pledge Agreement as a Subsidiary Pledgor upon becoming a
Subsidiary Loan Party.  Section 24 of the Domestic Pledge Agreement provides
that such Subsidiaries may become Subsidiary Pledgors under the Domestic Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Pledgor under the Domestic Pledge Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  IN ACCORDANCE WITH SECTION 24 OF THE DOMESTIC PLEDGE AGREEMENT, THE
NEW PLEDGOR BY ITS SIGNATURE BELOW BECOMES A PLEDGOR UNDER THE DOMESTIC PLEDGE
AGREEMENT WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED THEREIN AS A
PLEDGOR AND THE NEW PLEDGOR HEREBY AGREES (A) TO ALL THE TERMS AND PROVISIONS OF
THE DOMESTIC PLEDGE AGREEMENT APPLICABLE TO IT AS A PLEDGOR THEREUNDER AND
(B) REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES MADE BY IT
AS A PLEDGOR THEREUNDER ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF.  IN
FURTHERANCE OF THE FOREGOING, THE NEW PLEDGOR, AS SECURITY FOR THE PAYMENT AND
PERFORMANCE IN FULL OF THE OBLIGATIONS (AS DEFINED IN THE DOMESTIC PLEDGE
AGREEMENT), DOES HEREBY CREATE AND GRANT TO THE COLLATERAL AGENT, ITS SUCCESSORS
AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, THEIR SUCCESSORS AND
ASSIGNS, A SECURITY INTEREST IN AND LIEN ON ALL OF THE NEW PLEDGOR’S RIGHT,
TITLE AND INTEREST IN AND TO THE COLLATERAL (AS DEFINED IN THE DOMESTIC PLEDGE
AGREEMENT) OF THE NEW PLEDGOR.  EACH REFERENCE TO A “SUBSIDIARY PLEDGOR” OR A
“PLEDGOR” IN THE DOMESTIC PLEDGE AGREEMENT SHALL BE DEEMED TO INCLUDE THE NEW
PLEDGOR.  THE DOMESTIC PLEDGE AGREEMENT IS HEREBY INCORPORATED HEREIN BY
REFERENCE.

 

SECTION 2.  THE NEW PLEDGOR REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES THAT THIS SUPPLEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.

 

SECTION 3.  THIS SUPPLEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  THIS SUPPLEMENT SHALL BECOME EFFECTIVE WHEN THE COLLATERAL
AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS SUPPLEMENT THAT, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF THE NEW PLEDGOR AND THE COLLATERAL AGENT.
 DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS SUPPLEMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF
THIS SUPPLEMENT.

 

SECTION 4.  THE NEW PLEDGOR HEREBY REPRESENTS AND WARRANTS THAT SET FORTH ON
SCHEDULE I ATTACHED HERETO IS A TRUE AND CORRECT SCHEDULE OF ALL ITS PLEDGED
SECURITIES.

 

SECTION 5.  EXCEPT AS EXPRESSLY SUPPLEMENTED HEREBY, THE DOMESTIC PLEDGE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
SUPPLEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
NEITHER PARTY HERETO SHALL BE REQUIRED TO COMPLY WITH SUCH PROVISION FOR SO LONG
AS SUCH PROVISION IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, BUT THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND IN THE DOMESTIC PLEDGE AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED.  THE PARTIES HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO
REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS
THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN WRITING AND
GIVEN AS PROVIDED IN SECTION 15 OF THE DOMESTIC PLEDGE AGREEMENT.  ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO THE NEW PLEDGOR SHALL BE GIVEN TO IT AT
THE ADDRESS SET FORTH UNDER ITS SIGNATURE HERETO.

 

SECTION 9.  THE NEW PLEDGOR AGREES TO REIMBURSE THE COLLATERAL AGENT FOR ITS
REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS SUPPLEMENT, INCLUDING
THE REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
COLLATERAL AGENT.

 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Domestic Pledge Agreement as of the day and year first
above written.

 

 

 

[Name of New Pledgor],

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.
to the Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

 

Issuer

 

Principal
Amount

 

Date of
Note

 

Maturity
Date

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------